We are of opinion that the effect of the act of 1880 (Chap. 567) was to repeal the penalties imposed by chapter 163 of the laws of 1870, and that consequently this action, which was brought under the act of 1870, could no longer be maintained, the act of 1880 containing no provision saving pending actions or existing rights of action.
The provisions of the general repealing act of 1828 (§§ 6, 7) related only to the acts repealed by that statute and had no effect on subsequent legislation. (Mongeon v. People, 55 N.Y. 613. )
If the act of 1870 was repealed by the act of 1880 the subsequent legislation cannot affect this case, for it could not revive an extinguished cause of action.
The judgment should be reversed and complaint dismissed.
All concur, except DANFORTH, J., not voting.
Judgment reversed. *Page 246